Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-3-2007

In Re: Robinson
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-5107




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"In Re: Robinson " (2007). 2007 Decisions. Paper 1137.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1137


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
BLD-100                                                       NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      NO. 06-5107
                                   ________________

                            IN RE: RUSSELL ROBINSON,

                                                Petitioner

                      ____________________________________

                      On a Petition for Writ of Mandamus from the
                              District of the Virgin Islands
                          (Related to Civ. No. 04-cr-00005-02)
                      _____________________________________

                        Submitted Under Rule 21, Fed. R. App. P.
                                   January 19, 2007

           BEFORE: MCKEE, FUENTES AND ROTH, CIRCUIT JUDGES

                                   (Filed May 3, 2007)

                              _______________________

                                      OPINION
                              _______________________

PER CURIAM

             Russell Robinson was charged with multiple crimes in a multi-defendant

indictment filed on April 11, 2003. He was tried before a jury in the Virgin Islands and

found guilty on August 3, 2005. Robinson filed numerous post-trial motions, each of

which the District Court considered and disposed of. On December 22, 2006, Robinson

filed a petition for a writ of mandamus with this Court pursuant to 28 U.S.C. § 1651,
seeking to void his trial and prohibit the District Judge from proceeding with the

sentencing hearing. He argues in the alternative that the jury did not, in fact, convict him

and that the entire proceeding was invalid due to prosecutorial error.1 Because Robinson

was sentenced on February 16, 2006, his attempt to prevent sentencing is now moot.

              To the extent that Petitioner seeks to have his trial declared void, we note

that mandamus is a drastic remedy granted only in extraordinary cases. See In re Diet

Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005). To prevail, the petitioner

must establish that she has “no other adequate means” to obtain relief and that she has a

“clear and indisputable” right to issuance of the writ, and the reviewing court must

determine that the writ is appropriate under the circumstances. Id. at 378-79. Mandamus

cannot be used as a substitute for appeal. See, e.g., Id. At 372. The regular appeal

process for criminal cases clearly provides an adequate means for Robinson to raise his

concerns about his trial. Present consideration of those claims would allow petitioner to

circumvent that appeals process.

              For the foregoing reasons, we will deny the petition for a writ of

mandamus.




   1
    Petitioner also describes many other perceived errors in the proceeding but
acknowledges that it is inappropriate to raise them at this time.

                                             2